Citation Nr: 1639662	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a fracture of the right tibia with a right leg disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a fracture of the left clavicle and left shoulder.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a fracture of the left wrist.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran had active duty service from July 1992 to July 1994 and from February 2003 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claims for service connection for residuals of a left wrist fracture, residuals of a left clavicle fracture and residuals of a right tibia fracture and assigned an initial noncompensable rating for each disability.  In addition, a 10 percent rating based upon multiple noncompensable service-connected disabilities was also denied. 

The Veteran failed to appear for a Central Office hearing scheduled in June 2010.

The issues were previously remanded by the Board in July 2010.  At the time of the July 2010 Board remand, the issue of entitlement to a 10 percent disability rating based upon multiple noncompensable service-connected under 38 C.F.R. § 3.324 was before the Board.  Subsequent to the July 2010 Board remand, in a February 2016 rating decision the RO assigned 10 percent disability ratings for each of the disabilities.  Therefore, the issue of entitlement to a 10 percent disability rating based upon multiple noncompensable service-connected under 38 C.F.R. § 3.324 is now moot and is no longer before the Board.

The claim was processed using the Veterans Benefits Management System (VBMS).  Additional records are contained in the Veteran's Virtual VA file and have been reviewed and considered.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

After a review of the claim file, the Board finds that additional development is needed prior to deciding the issues on appeal.

VA outpatient treatment records of February 2016 note that the Veteran was undergoing physical therapy for his wrist.  A review of the file shows these records have not been obtained.  On remand, attempts should be made to obtain any and all outstanding physical therapy treatment records as they may contain potentially relevant evidence as to all of the issues.  

In regard to the left wrist disability, the Veteran was most recently afforded a VA examination in October 2014.  At the time, the examiner noted there was no ankylosis.  However, in the same report, the examiner noted that there were additional factors contributing to the disability such as "[l]ess movement than normal due to ankylosis, adhesions, etc."  This statement is confusing and the Board cannot determine if the Veteran's current condition renders him disabled to the extent that it is equivalent to having his left wrist ankylosed.  Clarification is therefore, needed.

In addition, VA outpatient treatment records of February 2016 note that the Veteran reported that his left wrist disability had worsened.  Given the above inconsistency in the October 2014 VA examination and the current report of worsening symptoms, the Board finds that a new examination is needed.

In regard to the left shoulder, the Veteran was afforded a VA examination in October 2014.  At the time, the examiner noted that a portion of the examination report could not be filled as they were awaiting imaging studies.  No addendum to the VA examination was ever rendered.  Therefore, the examination report, as it stands, is incomplete.  

Moreover, in VA outpatient treatment records of February 2016, the Veteran reported his left shoulder disability had worsened.  Therefore, a new examination is needed prior to deciding the claim.
The Board also notes that the Veteran has more recently reported tingling and numbing of some of the fingers in the left hand.  It is possible that the Veteran has a neurological component to his left wrist or left shoulder disability.  The examination should therefore also include the identification and assessment of any related neurological manifestations of the left shoulder and/or left wrist disability to determine if separate disability ratings are warranted for any neurological manifestations identified.

In regard to the right leg disability, at the most recent VA examination of October 2014, the examiner noted that the Veteran did not have a current flare-up and therefore the Mitchell criteria could not be determined.  In Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011) the Court found that pain, on its own, does not constitute functional loss; it must cause functional loss.  The holding in Mitchell, however, was not restricted to flare-ups.  Therefore, it is unclear as to why the October 2014 examiner could not determine the Mitchell criteria.  As the appeal is being remanded, in order to ensure that the most complete evidence is before the Board, a new right leg examination should also be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA physical therapy treatment records and all updated VA Medical Center (VAMC) treatment records since February 2016 for treatment for the veteran's left wrist, left shoulder and/or right leg.  All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file. 

2 . Following the completion of the above-development, afford the Veteran appropriate examination(s) to determine the current severity of his service-connected left wrist fracture residuals, left clavicle fracture residuals and right tibia fracture residuals, to include whether there are any associated neurological manifestations of the service-connected disabilities.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.  All indicated diagnostic testing and diagnostic studies should be undertaken. 

The examiner should identify all current manifestations of the Veteran's service-connected left wrist, left clavicle and right tibia disabilities, to include any neurological manifestations of any of the disabilities.  The examiner should report the current ranges of motion for each disability.  The examiner should determine whether each disability is manifested by weakened movement, excess fatigability, pain, incoordination or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, pain, incoordination or flare-ups.  The examiner should also report the point, if any, in the ranges of motion when pain is evident for each disability. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






